Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of July 24,
2020 by and between Acer Therapeutics Inc., a Delaware corporation (the
“Company”), and each of the persons or entities listed on Schedule I attached
hereto (together hereinafter referred to as the “Investors” and each
individually, an “Investor”).

BACKGROUND

A.

The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.

B.

The Company wishes to sell and issue to the Investors, and the Investors
severally and not jointly wish to purchase from the Company, upon the terms and
conditions stated in this Agreement, an aggregate of 244,998 shares (the
“Shares”) of common stock of the Company, par value $0.0001 per share (“Common
Stock”), in exchange for the aggregate purchase price of $857,493.00, with the
number of Shares to be purchased by each Investor and the Purchase Price payable
by each Investor for such Shares set forth opposite their respective names on
Schedule I attached hereto.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

Article I
DEFINITIONS

Definitions

.  In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings indicated:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Agreement” has the meaning set forth in the Preamble.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York, New York are authorized or required by
law to remain closed.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

 

 

--------------------------------------------------------------------------------

 

“Closing Date” means the date and time of the Closing, which will be held on
July 29, 2020, or such other day and time as may be mutually agreed upon by the
Company and the Investors.

“Company Board” means the board of directors of the Company.

“Company Covered Person” means, with respect to the Company as an “issuer” for
purposes of Rule 506 promulgated under the 1933 Act, any Person listed in the
first paragraph of Rule 506(d)(1).

“Common Stock” has the meaning set forth in the Preamble.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company” has the meaning set forth in the Preamble.

“Company Charter Documents” means the certificate of incorporation and bylaws of
the Company, each as amended to date.

“Company Stock Plans” means the Company’s 2018 Stock Incentive Plan, 2013 Stock
Incentive Plan, as amended, and Amended and Restated 2010 Stock Incentive Plan,
as amended.

“Company Stockholders” means holders of shares of Common Stock in their
respective capacities as such.

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” has the meaning set forth in Section 3.1(h).

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority or instrumentality.

“Investor” has the meaning set forth in the Preamble.

“knowledge of the Company,” “knowledge” or “the Company’s knowledge” means with
respect to any statement made to the Company’s knowledge, that the statement is
based upon the actual knowledge of the executive officers of the Company having
responsibility for the matter or matters that are the subject of the statement.

“Legal Requirements” means any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, order, edict, decree,

2

 

 

--------------------------------------------------------------------------------

 

rule, regulation, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity.

“Liabilities” means any liability, obligation or commitment of any kind (whether
accrued, absolute, contingent, matured, unmatured or otherwise).

“Lien” means any material pledges, liens, charges, encumbrances and security
interests of any kind or nature whatsoever.

“Material Adverse Effect” means any result, occurrence, change, event,
circumstance, fact or effect (each, an “Effect”) that, individually or in the
aggregate with any such other Effects (regardless of whether or not such Effect
constitutes a breach of the representations and warranties made by the Company
in this Agreement), is or is reasonably likely to be materially adverse to the
business, results of operations, condition (financial or otherwise), or assets
of the Company, provided that in determining whether a Material Adverse Effect
has occurred, there shall be excluded any Effect on the Company relating to or
arising in connection with (i) changes in Legal Requirements or the adoption or
amendment of financial accounting standards by the Financial Accounting
Standards Board (provided that such conditions do not have a materially
disproportionate impact on the Company), (ii) the declaration by the United
States of a national emergency or war, or the occurrence of any other calamity
or crisis, in each case, arising after the date hereof (including any act of
terrorism) (provided that such conditions do not have a materially
disproportionate impact on the Company), (iii) general business or economic
conditions (provided that such conditions do not have a materially
disproportionate impact on the Company), (iv) conditions generally affecting the
industry in which the Company operate (provided that such conditions do not have
a materially disproportionate impact on the Company), (v) any failure by the
Company to meet any internal projections or analyst estimates (but not the
underlying reasons for the failure to meet any internal projections or analyst
estimates), and (vi) any action taken by the Company at the written request of
the Investors or that the Investors consent to in writing.

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Order” has the meaning set forth in Section 5.1(a).

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.

“Purchase Price” has the meaning set forth in Section 2.1.

“Regulation D” has the meaning set forth in the Preamble.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rules may be amended from time to time, or any similar rule or
regulation adopted by the SEC having substantially the same effect as such Rule.

3

 

 

--------------------------------------------------------------------------------

 

“SEC” has the meaning set forth in the Preamble.

“SEC Reports” has the meaning set forth in Section 3.1(g).

“Securities Act” has the meaning set forth in the Preamble.

“Shares” has the meaning set forth in the Preamble.

“Subsidiary” means with respect to any Person (i) a corporation of which fifty
percent (50%) or more of the combined voting power of the outstanding voting
stock of which is owned, directly or indirectly, by such Person or by one of
more other Subsidiaries of such Person or by such Person and one or more other
Subsidiaries thereof; (ii) a partnership of which such Person, or one or more
other Subsidiaries of such Person or such Person and one or more other
Subsidiaries thereof, directly or indirectly, is the general partner and has the
power to direct the policies, management and affairs of such partnership;
(iii) a limited liability company of which such Person or one or more other
Subsidiaries of such Person or such Person and one or more other Subsidiaries
thereof, directly or indirectly, is the managing member and has the power to
direct the policies, management and affairs of such company; or (iv) any other
Person (other than a corporation, partnership or limited liability company) in
which such Person, or one or more other Subsidiaries of such Person or such
Person and one or more other Subsidiaries thereof, directly or indirectly, has
at least a majority ownership and power to direct the policies, management and
affairs thereof.

“Trading Day” means any day on which the Common Stock is listed or quoted or
traded on the Nasdaq Capital Market.

“Transfer Agent” means Continental Stock Transfer & Trust Company or any
successor transfer agent for the Company.

Article II
PURCHASE AND SALE

Closing

.  Subject to the terms and conditions set forth in this Agreement, at the
Closing the Company shall issue and sell to the Investors, and the Investors
shall purchase from the Company, such number of Shares at a per share price of
$3.50 per share (the “Purchase Price”), with the number of Shares and the
Purchase Price payable by each Investor for such Shares as set forth opposite
each Investor’s name on Schedule I hereto.  The sale and purchase of the Shares
shall take place at Closing, which will be held remotely via the exchange of
documents and signatures on the Closing Date.  Notwithstanding anything to the
contrary in this Agreement, the obligations of each Investor pursuant to this
Agreement shall be several and not joint, and each Investor shall only be
obligated to purchase the number of shares set forth opposite its name on
Schedule I.

4

 

 

--------------------------------------------------------------------------------

 

Closing Deliveries

.

(a)At the Closing Date, the Company shall instruct the Transfer Agent to enter
in the name of each Investor a book entry position evidencing the number of
Shares such Investor is purchasing as set forth on Schedule I and shall instruct
the Transfer Agent to provide a book entry statement to each Investor to
evidence ownership of the Shares.  The Shares shall be subject to the
restrictions and legends set forth in Section 4.1(b) hereto.

(b)At the Closing Date, each Investor shall deliver or cause to be delivered to
the Company the amount of the Purchase Price set forth opposite such Investor’s
name on Schedule I hereto under the heading “Purchase Price” in United States
dollars and in immediately available funds, by wire transfer to an account
designated to the Investors by the Company.

Article III
REPRESENTATIONS AND WARRANTIES

Representations and Warranties of the Company

.  Except as disclosed in the SEC Reports, the Company hereby represents and
warrants as of the date hereof and the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each of the Investors:

(a)Subsidiaries.  Except as disclosed in the SEC Reports, the Company has no
Subsidiaries and the Company does not own or have any right or obligation (by
law, contract or otherwise) to make any investment or otherwise acquire,
directly or indirectly, any outstanding capital stock of, or other equity
interest in, any Person.

(b)Organization and Qualification.  The Company is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  The Company is not in violation of any of the provisions
of the Company Charter Documents.  The Company is duly qualified to do business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to result in a Material Adverse Effect.

(c)Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder.  The execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no further consent or action is
required by the Company, the Company Board or the Company Stockholders.  This
Agreement has been (or upon delivery will be) duly executed by the Company and
is, or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by (A) applicable
bankruptcy, insolvency, reorganization or

5

 

 

--------------------------------------------------------------------------------

 

other laws of general application relating to or affecting the enforcement of
creditors rights generally, and (B) the effect of rules of law governing the
availability of specific performance and other equitable remedies.

(d)No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not, and will not, (i) conflict with or violate any provision of the
Company Charter Documents, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract or (iii) assuming that all consents, filings, approvals,
authorizations and other actions as described herein have been obtained or made,
result in a violation of any Legal Requirement or Order to which the Company is
subject (including, assuming the accuracy of the representations and warranties
of the Investors set forth in Section 3.2 hereof, federal and state securities
laws), except in the case of clauses (ii) and (iii) such as would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

(e)Required Filings and Consents. No consent, approval, Order or authorization
of, or registration, declaration or filing with any Governmental Entity is
required to be obtained or made by the Company in connection with the execution
and delivery of this Agreement, the performance by the Company of this Agreement
or the transactions contemplated hereby, except for such consents, approvals,
Orders, authorizations, registrations, declarations and filings as may be
required under applicable federal, foreign and state securities (or related)
laws, or the rules and regulations of any self-regulatory organization to which
the Company or its securities are subject.

(f)Capitalization. The capitalization of the Company is as described in its most
recently filed SEC Report on Form 10-Q for the quarterly period ended March 31,
2020, except for awards made or exercised under the Company Stock Plans or sales
made pursuant to the Company’s at-the-market offering program.  No Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by this Agreement
that have not been effectively waived as of the Closing Date. Except as set
forth in the SEC Reports, in the first sentence of Section 3.1(f) or a result of
the purchase and sale of the Shares, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company is or may become bound to issue additional
shares of Common Stock or Common Stock Equivalents. The issuance and sale of the
Shares will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Investors) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities which violation would have or would

6

 

 

--------------------------------------------------------------------------------

 

reasonably be expected to result in a Material Adverse Effect.  No further
approval or authorization of any stockholder, the Board of Directors or others
is required for the issuance and sale of the Shares. Except as disclosed in the
SEC Reports, there are no stockholder agreements, voting agreements,
registration rights agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
knowledge, between or among any of the Company’s stockholders.

(g)SEC Reports.  In the last twelve (12) months, the Company has timely filed
all registration statements, reports, schedules, registration statements, forms,
statements and other documents required to be filed by it under the Securities
Act and the Exchange Act.  Such registration statements, reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, together with any materials filed or
furnished by the Company, whether or not any such documents were required, being
collectively referred to herein as the “SEC Reports” and, together with this
Agreement and any schedules, exhibits and attachments hereto, the “Disclosure
Materials.” As of their respective filing dates, the SEC Reports filed by the
Company complied in all material respects with the requirements of the
Securities Act, the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and any successor rules or regulations thereto, and none
of the SEC Reports, when filed by the Company, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except to the extent corrected by an SEC Report filed subsequently but prior to
the date hereof.  

(h)Financial Statements. The financial statements of the Company included in the
SEC Reports comply, in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements, the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP or may be condensed or summary statements, and fairly present in all
material respects the consolidated financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(i)No Changes; Undisclosed Liabilities.  Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof (i) there
has been no event, occurrence or development that has had or that would
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any material Liabilities other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
consolidated financial statements pursuant to GAAP or required to be disclosed
in filings made with the SEC, (iii) the Company has not altered materially its
method of accounting or changed its auditors, except as disclosed in its SEC
Reports, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase

7

 

 

--------------------------------------------------------------------------------

 

or redeem any Common Stock, preferred stock or any other shares of capital
stock, voting securities or other ownership interest, if any, of the Company and
(v) the Company has not issued any equity securities to any officer, director or
Affiliate of the Company except Common Stock issued pursuant to existing Company
Stock Plans or executive and director compensation arrangements disclosed in the
SEC Reports.

(j)Absence of Litigation.  There is no action, suit, claim, or proceeding,
inquiry or investigation, before or by any Governmental Entity pending or, to
the knowledge of the Company, threatened against or affecting the Company which
would materially and adversely affect the legality, validity or enforceability
of this Agreement or the consummation of the transactions contemplated hereby.  

(k)No General Solicitation.  Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Shares.

(l)No Integration.  Neither the Company nor any of its Affiliates nor, any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D in connection with the offer and sale by the Company of the Shares
as contemplated hereby or (ii) cause the offering of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable stockholder approval provisions.  Neither
the Company nor any of its Affiliates nor any Person acting on the Company’s
behalf has offered or sold or will offer or sell any securities, or has taken or
will take any other action, which would reasonably be expected to subject the
offer, issuance or sale of the Shares, as contemplated hereby, to the
registration provisions of the Securities Act.

(m)Investment Company Status.  The Company is not, and after giving effect to
the issuance and sale of the Shares, would not be required to be registered as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

(n)Private Placement.  Assuming the accuracy of the representations and
warranties of the Investors contained in Section 3.2 and the compliance by the
Investors with the provisions set forth herein, the issuance and sale of the
Shares in the manner contemplated by this Agreement is exempt from the
registration requirements of the Securities Act.

(o)Listing and Maintenance Requirements.  The Common Stock is listed on the
Nasdaq Capital Market.  The Company has not, in the twelve (12) months preceding
the date hereof, received written notice from the Nasdaq Capital Market to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such trading market.  The Company is in compliance, in all
material respects, with the listing and maintenance requirements of the Nasdaq
Capital Market.  

8

 

 

--------------------------------------------------------------------------------

 

(p)No Bad Actors. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3) is applicable.

Representations, Warranties and Covenants of the Investors

.  Each Investor, severally and not jointly, hereby represents, warrants and
covenants to the Company as of the date hereof and as of the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date) as follows:

(a)Organization; Authority.  Such Investor, if it is a natural person, is of
legal age in his or her country of residence and has full legal capacity to
execute, deliver and perform his or her obligations under this Agreement.  Such
Investor, if it is a legal entity, is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite corporate, partnership, limited liability or other power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder.  The purchase by
such Investor of Shares hereunder has been duly authorized by all necessary
corporate, partnership, limited liability or other action on its part.  This
Agreement has been duly executed and delivered by such Investor and constitutes
the valid and binding obligation of such Investor, enforceable against it in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally, and
(ii) the effect of rules of law governing the availability of specific
performance and other equitable remedies.

(b)Accredited Investor.  Each Investor is an “accredited investor” as defined in
Rule 501(a) of Regulation D.  Each Investor was not organized solely for the
purpose of acquiring the Shares and is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.

(c)Experience of the Investor.  Such Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares and has so evaluated the merits and
risks of such investment.  Such Investor understands that it must bear the
economic risk of this investment in the Shares indefinitely and is able to bear
such risk and is able to afford a complete loss of such investment.

(d)Access to Information.  Such Investor acknowledges that copies of the SEC
Reports are available on the SEC’s EDGAR system. Such Investor acknowledges that
it has reviewed the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares, and (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment.  Neither such inquiries nor
any other investigation conducted by or on behalf of such Investor or its
representatives or counsel shall modify, amend or affect such Investor’s right
to rely on the truth, accuracy and completeness of

9

 

 

--------------------------------------------------------------------------------

 

the Disclosure Materials and the Company’s representations and warranties
contained in this Agreement.

(e)Restricted Securities.  Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

(f)No Public Sale or Distribution.  Such Investor is acquiring the Shares for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws, and such Investor
does not have a present arrangement to effect any distribution of the Shares to
or through any person or entity.

(g)General Solicitation.  Such Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

(h)Brokers or Finders.  There is no investment banker, broker, finder or other
intermediary that has been retained by, or is authorized to act on behalf of,
such Investor or any of its Affiliates, or any of their respective officers or
directors in their capacity as officers or directors, who might be entitled to
any banking, broker’s, finder’s or similar fee or commission in connection with
the transactions contemplated by this Agreement.

(i)No Rule 506 Disqualifying Activities. Such Investor has not taken any of the
actions set forth in, and is not subject to, the disqualification provisions of
Rule 506(d)(1) of the Securities Act.

(j)Availability of Funds.  On the Closing Date, such Investor will have
immediately available funds in cash that will be sufficient to fulfill its
obligations under Article II. 

Article IV
ADDITIONAL AGREEMENTS

Transfer Restrictions

.

(a)Each Investor severally covenants that the Shares will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws.  

(b)The Investors agree that the following legend shall be imprinted on any
certificate book entry statement evidencing any of the Shares:

10

 

 

--------------------------------------------------------------------------------

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

The legend set forth above shall be removed and the Company shall issue a
certificate or book entry statement without such legend to the holder of the
Shares upon which it is stamped, if, unless otherwise required by state
securities laws, (i) such Shares are registered for resale under the Securities
Act, (ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel delivered to the Company, the
form and substance of which opinion shall be reasonably acceptable to the
Company, that the sale, assignment or transfer of the Shares may be made without
registration under the applicable requirements of the Securities Act or
(iii) such holder provides the Company with reasonable assurance that the Shares
can be sold, assigned or transferred pursuant to Rule 144 of the Securities Act
(if the transferor is not an Affiliate of the Company) or have been sold under
Rule 144.

Furnishing of Information

.  Until the date that all of the Investors owning Shares sell all of the
Shares, the Company shall use its best efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.  The Company further covenants that it will take such further
action as any holder of Shares may reasonably request to satisfy the provisions
of this Section 4.2.

Integration

.  The Company shall not, and shall use its commercially reasonably efforts to
ensure that no Affiliate thereof shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Investors or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of the Nasdaq Capital Market (or successor trading market where the
Common Stock is traded).

Form D; Blue Sky Filings

.  The Company agrees to timely file a Form D with respect to the Shares as
required under Regulation D and to provide a copy thereof, promptly upon request
of any of the Investors.  The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Shares for, sale to the Investors at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of the Investors.

11

 

 

--------------------------------------------------------------------------------

 

Acknowledgement

.  Each Investor hereunder acknowledges its primary responsibilities under the
Securities Act and accordingly will not sell or otherwise transfer the Shares or
any interest therein without complying with the requirements of the Securities
Act.  

Commercially Reasonable Efforts

.  Upon the terms and subject to the conditions set forth in this Agreement,
each of the Investors and the Company shall use commercially reasonable efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, and
to assist and cooperate with the other party or parties hereto in doing, all
things reasonably necessary, proper or advisable under applicable Legal
Requirements to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement, including using
commercially reasonable efforts to: (i) cause the conditions to the issuance of
the Shares pursuant to this Agreement set forth in Article V to be satisfied;
(ii) obtain all necessary actions or non-actions, waivers, consents, approvals,
orders and authorizations from Governmental Entities and make all necessary
registrations, declarations and filings with Governmental Entities; and
(iii) execute or deliver any additional instruments reasonably necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement.  The Company and the Investors shall cooperate with one
another (x) in determining whether any action by or in respect of, or filing
with, any Governmental Entity is required, or any actions, consents, approvals
or waivers are required to be obtained from parties to any Material Contracts,
in connection with the consummation of the transactions contemplated by this
Agreement and (y) in taking such reasonable actions or making any such filings,
furnishing information required in connection therewith and seeking timely to
obtain any such actions, consents, approvals or waivers.

Use of Proceeds

.  The Company shall use the net proceeds from the sale of the Shares for
working capital and general corporate purposes.

Article V
CONDITIONS

Conditions to the Obligations of Each Party to Perform its Obligations under
this Agreement

.  The respective obligations of each party to this Agreement shall be subject
to the satisfaction at or prior to the Closing Date of the following conditions:

(a)No Order.  No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction, judgment, ruling or any other order (each,
an “Order”) which (i) is in effect and (ii) has the effect of preventing or
making the issuance of the Shares pursuant to this Agreement illegal.

Additional Conditions to the Obligations of the Company

.  The obligation of the Company to consummate and effect the issuance of the
Shares hereunder shall be subject to the satisfaction at or prior to the Closing
Date of each of the following conditions, any of which may be waived, in
writing, exclusively by the Company:

(a)Representations and Warranties.  The representations and warranties of the
Investors set forth in this Agreement shall be true and correct in all material
respects on and as of

12

 

 

--------------------------------------------------------------------------------

 

the Closing Date except for those representations and warranties which address
matters only as of a particular date, which representations shall be true and
correct in all material respects as of such particular date.

(b)Agreements and Covenants.  Each of the Investors shall have performed or
complied in all material respects with its agreements and covenants required by
this Agreement to be performed or complied with by Investors at or prior to the
Closing Date.

(c)Proceedings.  There shall not be pending any suit or litigation challenging
or seeking to restrain or prohibit the consummation of any of the transactions
contemplated by this Agreement, including the issuance of the Shares.

Additional Conditions to the Obligations of the Investors

.  The obligations of the Investors to consummate and effect the issuance of the
Shares hereunder shall be subject to the satisfaction at or prior to the Closing
Date of each of the following conditions, any of which may be waived, in
writing, exclusively by the Investors:

(a)Representations and Warranties.  The representations and warranties of the
Company set forth in this Agreement shall be true and correct in all material
respects on and as of the Closing Date, except for those representations and
warranties which address matters only as of a particular date, which
representations and warranties shall be true and correct in all material
respects as of such particular date.

(b)Agreements and Covenants.  The Company shall have performed or complied in
all material respects with its agreements and covenants required by this
Agreement to be performed or complied with by it at or prior to the Closing
Date.

(c)Material Adverse Effect.  Since the date of this Agreement, there shall not
have occurred a Material Adverse Effect.

(d)Proceedings.  There shall not be pending any suit or litigation challenging
or seeking to restrain or prohibit the consummation of any of the transactions
contemplated by this Agreement, including the issuance of the Shares.

(e)Nasdaq; Trading.  No stop order or suspension of trading shall have been
imposed by Nasdaq or the SEC or any other Governmental Entity with respect to
public trading in the Common Stock.

Article VI
MISCELLANEOUS

Termination

.  In the event that the Closing shall not have occurred due to the failure of
the Company or any Investor to satisfy the conditions set forth in Article V
above (and the non-breaching party’s failure to waive such unsatisfied
condition(s)), the non-breaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on the
tenth (10) Business Day following the date hereof.

13

 

 

--------------------------------------------------------------------------------

 

Fees and Expenses

.  Except as expressly set forth herein, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement and the
transactions contemplated hereby.

Entire Agreement

.  This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.  At or after the Closing, and without
further consideration, the Company will execute and deliver to the Investors
such further documents as may be reasonably requested in order to give practical
effect to the intention of the parties hereunder.

Amendments; Waivers

.  No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and each of the
Investors.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

Notices

.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via email at the email address specified on the
signature pages hereto, (b) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (c) upon actual receipt by
the party to whom such notice is required to be given.  The addresses and email
addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address as may be designated in writing
hereafter, in the same manner, by any such Person.

Construction

.  The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.  The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns.  The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Investors.  An Investor may not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Company, except that such Investor may transfer or assign its rights and
obligations under this Agreement, in whole or in part, to one or more of their
respective Affiliates at any time; provided that such transfer or assignment
will not relieve such Investor of any of its obligations hereunder.

Persons Entitled to Benefit of Agreement

.  This Agreement shall inure to the benefit of and be binding upon the Company
and the Investors and their respective successors

14

 

 

--------------------------------------------------------------------------------

 

and permitted assigns.  Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any Person, other than those Persons
mentioned in the preceding sentence or otherwise explicitly mentioned in this
Agreement, any legal or equitable right, remedy or claim under or in respect of
this Agreement, or any provisions herein contained, this Agreement and all
conditions and provisions hereof being intended to be and being for the sole and
exclusive benefit of such Persons and for the benefit of no other Person.

Governing Law

.  This Agreement shall be governed in all respects, including without
limitation validity, interpretation and effect, by the laws of the State of
Delaware applicable to contracts executed and to be performed wholly within such
state without giving effect to the choice of law principles of such state.

Dispute Resolution

.  The Parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that such damage would not be adequately compensable in monetary
damages.  Accordingly, the Parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement, to enforce specifically the
terms and provisions of this Agreement exclusively in the Court of Chancery or
other federal or state courts of the State of Delaware, in addition to any other
remedies at law or in equity, and each party agrees it will not take any action,
directly or indirectly, in opposition to another party seeking relief.  Each of
the Parties hereto agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief.  Furthermore, each of the Parties hereto (a) consents to submit itself
to the exclusive personal jurisdiction of the Court of Chancery or, to the
extent that the Delaware Court of Chancery declines to exercise jurisdiction
over the matter, other federal or state courts of the State of Delaware in the
event any dispute arises out of this Agreement or the transactions contemplated
by this Agreement, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Court of
Chancery or, to the extent that the Delaware Court of Chancery declines to
exercise jurisdiction over the matter, other federal or state courts of the
State of Delaware, and (d) each of the Parties irrevocably consents to service
of process by a reputable overnight mail delivery service, signature requested,
to the address set forth in this Agreement.

Waiver of Jury Trial

.  Each of the Parties hereto waives any right to request a trial by jury in any
litigation with respect to this Agreement and represents that counsel has been
consulted specifically as to this waiver.

Execution

.  This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or email attachment, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or email-attached
signature page were an original thereof.

15

 

 

--------------------------------------------------------------------------------

 

Severability

.  If any provision of this Agreement is prohibited by law or otherwise held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Independent Nature of Investors’ Obligations and Rights

.  The obligations of each Investor under this Agreement are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under this Agreement.  The decision of each Investor to purchase Shares
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
Person) relating to or arising from any such information, materials, statements
or opinions.  Nothing contained herein, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no other
Investor will be acting as agent of such Investor in connection with monitoring
its investment hereunder.  Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.

[SIGNATURE PAGES TO FOLLOW]

 

 

16

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ACER THERAPEUTICS INC.

 

 

By: /s/ Harry S. Palmin

Name: Harry S. Palmin

Title: Chief Operating Officer and

     Chief Financial Officer

 

Address for Notice:

 

Acer Therapeutics Inc.

One Gateway Center, Suite 351

300 Washington Street

Newton, MA 02458

Attn: Harry S. Palmin

         Chief Operating Officer and

         Chief Financial Officer

Email: hpalmin@acertx.com

 

with a copy (which shall not constitute notice) to:

 

Donald R. Joseph, Chief Legal Officer

Acer Therapeutics Inc.

One Gateway Center, Suite 351

300 Washington Street

Newton, MA 02458  

E-mail: djoseph@acertx.com

 

 

 

Company Signature Page

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

/s/ Chris Schelling

Chris Schelling

 

Address for Notice:

 

____________________________________

____________________________________

Email:




Investor Signature Page

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

/s/ Stephen J. Aselage

Stephen J. Aselage

 

Address for Notice:

 

____________________________________

____________________________________

Email:

 




Investor Signature Page

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

/s/ John M. Dunn

John M. Dunn

 

Address for Notice:

 

____________________________________

____________________________________

Email:

 




Investor Signature Page

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

/s/ Donald R. Joseph

Donald R. Joseph

 

Address for Notice:

 

____________________________________

____________________________________

Email:

 

 




Investor Signature Page

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

/s/ Jefferson Davis

Jefferson Davis

 

Address for Notice:

 

____________________________________

____________________________________

Email:




 

Investor Signature Page

 

--------------------------------------------------------------------------------

 

 

Schedule I

 

Investors

Number of Shares

 

Purchase Price

Chris Schelling

142,857

 

$499,999.50

Stephen J. Aselage

  45,000

 

$157,500.00

John M. Dunn

  21,428

 

$  74,998.00

Jefferson Davis

  21,428

 

$  74,998.00

Donald R. Joseph

  14,285

 

$  49,997.50

 

244,998

 

$857,493.00

 

 

Schedule I

 